Exhibit 10.2

SEPARATION AGREEMENT

AND GENERAL RELEASE

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is between Veru Inc.
(“Company”) and Daniel T. Haines (“Employee”). The effective date of this
Agreement shall be the latter of the two signature dates evidenced on page eight
hereof (“Effective Date”).

RECITALS

A.    Employee has submitted his resignation from the position of Chief
Financial Officer of the Company effective as of January 4, 2018. As a result,
Employee’s employment with the Company ended effective as of January 4, 2018
(the “Separation Date”).

B.    The Company and Employee desire to effect a final resolution and
settlement of all matters and issues relating directly or indirectly to
Employee’s employment with the Company and Employee’s separation from that
employment as of the Separation Date and have arrived at a compromise of all
such matters in this Agreement.

AGREEMENTS

1.    Acknowledgment of Compensation through Date of Agreement. Employee
acknowledges and agrees that with payment by the Company to Employee
of $26,565.24 gross, less tax withholding and all required deductions, on the
next regularly scheduled payroll date after the Separation Date, an amount
representing Employee’s outstanding earned wages to the Separation Date of
$3,846.15, an amount representing unused vacation to the Separation Date of
$18,565.09, and expense reimbursement of $4,154.00, Employee will have received
from the Company and its related entities all salary, fringe benefits (including
without limitation by enumeration vacation pay, expense reimbursement, and
retirement plan contributions except as enumerated herein) and all other
compensation and benefits owed by the Company to Employee to the Separation
Date, other than the bonus described in paragraph 2 hereof. Notwithstanding the
foregoing, the Company expressly acknowledges and agrees that it will continue
to honor any indemnification, advancement and similar obligations it may have to
Employee under law or under the Company’s Amended and Restated Articles of
Incorporation, as amended, or the Company’s Amended and Restated By-Laws, as
amended, or any directors’ and officers’ insurance coverage (collectively, the
“Unreleased Rights”).

2.    Bonus. In lieu of an equity award representing Employee’s 2017 fiscal year
bonus that would not vest until December 14, 2018 as approved by the
Compensation Committee of the Company’s Board of Directors (“Compensation
Committee”), the Company will pay Employee the cash amount representing
Employee’s outstanding fiscal year 2017 bonus of $80,888.00 gross less tax
withholding and all required deductions within fifteen (15) days of closing on a
future financing that nets the Company at least $8 million in gross cash
proceeds. “Financing” referred to herein represents external capital funded
after the Separation date, whether in debt, equity, or otherwise and whether in
one or a series of transactions that aggregate at least $8 million in gross cash
proceeds to the Company. Financing shall exclude any funding derived from
customary operating activities, including any sale or settlement of trade
receivables.



--------------------------------------------------------------------------------

3.    Consideration. Conditioned upon (1) Employee’s signing of this Agreement
and Employee’s return of the Agreement to the Company, (2) providing reasonable
and limited transition assistance services (including answering phone inquiries)
as needed until March 31, 2018 and (3) Employee returning his Company computer
to Dawn Fitzpatrick in the Miami office, the Company shall:

(a)    pay Employee a separation payment in an amount equal to his base salary
for a period of six (6) months, which is equal to $125,000.00 (gross) in total,
less tax withholding and all required deductions, which amount shall be paid in
twelve (12) equal bi-monthly installments on each of the twelve (12) next
regularly scheduled payroll dates commencing on the next regularly scheduled
payroll date following Employee’s proper execution and return of this agreement
to the Company; and

(b)    accelerate the vesting of part of the non-qualified stock option granted
to Employee under the Company’s 2017 Equity Incentive Plan on August 2, 2017
with an exercise price of $1.20 per share (the “August 2017 Stock Option”) that
is scheduled to vest on August 2, 2018 (116,667 shares) so that such part of the
August 2017 Stock Option is exercisable as of the Effective Date and permit such
part of the August 2017 Stock Option to be exercised for a period of one year
from the Effective Date in accordance with the terms of the 2017 Equity
Incentive Plan and the stock option grant agreement.

Employee acknowledges that the remainder of the August 2017 Stock Option that is
scheduled to vest on August 2, 2019 and August 2, 2020 (233,333 shares) shall
terminate as of the Effective Date and may not be exercised.

The consideration specified in this paragraph 3 shall not be deemed
“compensation” for purposes of any of the Company’s qualified retirement plans
or other benefit programs, and payment of this consideration does not entitle
Employee to any retirement plan contributions by the Company for Employee’s
benefit or account. The consideration specified in this paragraph 3 is not an
amount to which Employee is otherwise entitled, and constitutes additional
consideration for Employee’s release and waiver of potential claims identified
in paragraph 6 below.

4.    Confidentiality and Non-Disclosure

(a)    Employee agrees that this Agreement, and its terms and provisions, are
strictly confidential and shall not be divulged or disclosed in any way to any
person other than Employee’s spouse, legal counsel, or tax advisor. Should
Employee choose to divulge the terms and conditions of this Agreement to
Employee’s spouse, legal counsel, or tax advisor, Employee shall ensure that
they will be similarly bound to keep the same confidential. A breach of this
paragraph by Employee’s spouse, legal counsel, or tax advisor shall be
considered a breach of this paragraph by Employee.

5.    Non-Admission of Liability. Neither this Agreement nor any action taken by
the Company pursuant to it shall in any way be construed as an admission by the
Company of any liability, wrongdoing, or violation of law, regulation, contract
or policy regarding any of the Company’s decisions and actions regarding the
employment or separation from employment of Employee.

 

2



--------------------------------------------------------------------------------

6.    Release and Waiver of Claims. For valuable consideration from the Company
as stated above, Employee, for Employee and Employee’s heirs, personal
representatives, successors and assigns, hereby releases all claims of whatever
nature that Employee may have against the Company, its parent company,
affiliates, subsidiaries, predecessors, successors and assigns and its and their
present, former or later insurers, agents, representatives, officers,
administrators, directors, shareholders and employees (collectively “Releases”),
which arise out of or are in any manner based upon or related to the employment
relationship between Employee and the Company, and the end of that relationship,
and from all other claims or liabilities of any nature whatsoever which have
arisen from any occurrence, transaction, omission or communication which
transpired or occurred at any time before or on the date of this Agreement;
provided, however, that (a) this Agreement will not prevent any party from
asserting a claim against the other party for breach of this Agreement and
(b) the release and waiver of claims in this paragraph excludes, and the
Employee does not release or waive: (i) any claims that cannot be released or
waived by law; and (ii) any Unreleased Rights.

7.    No Limitation of Rights. The waiver and release in paragraph 6 does not
affect those rights or claims that arise after the execution of this Agreement.
Nor does the waiver and release affect those rights or claims that cannot be
waived by law. While nothing contained in this Agreement shall be interpreted to
prevent the United States Equal Employment Opportunity Commission (“EEOC”) from
investigating and pursuing any matter which it deems appropriate, Employee
understands and agrees that, by signing this Agreement, Employee is waiving any
and all rights Employee may have to reinstatement, damages, remedies, costs,
attorney’s fees or other relief as to any claims Employee has released and any
rights Employee has waived as a result of Employee’s execution of this
Agreement. Nothing contained in this Agreement is intended to limit Employee’s
right or ability to file a charge of discrimination with the EEOC. The EEOC has
the authority to carry out its statutory duties by investigating the charge,
issuing a determination, filing a lawsuit in court in its own name, or taking
any other action authorized under law. Employee retains the right to testify,
assist or participate in any such action. Employee retains the right to
communicate with the EEOC and such communication can be initiated by Employee or
in response to the government and is not limited by the non-disparagement
obligations contained in paragraph 13 of this Agreement.

8.    Unemployment Compensation and No Reinstatement, Reemployment or Rehire.
Employer will not contest Employee’s entitlement to receive unemployment
compensation benefits based on the termination of employment. Employee expressly
declines reinstatement, reemployment or rehire by the Company and waives all
rights to claim such relief. If Employee should apply for employment with the
Company or with any of its related entities in the future, Employee agrees that
Employee has no entitlement to such employment and may be denied employment
based on this Agreement.

9.    No Pending Matters. Employee warrants and represents that Employee has not
filed any pending complaint, charge, claim or grievance concerning Employee’s
compensation,

 

3



--------------------------------------------------------------------------------

separation from employment or terms and conditions of employment against the
Company with any local, state or federal agency, court or commission, and that
if any agency, commission or court assumes jurisdiction of any such complaint or
charge on behalf of Employee, Employee will immediately request that agency,
commission, or court to dismiss such proceeding.

10.    Confidential Information.

(a)    Definitions. For purposes of this Agreement, “Confidential Information”
means information, to the extent it is not a trade secret, that is possessed by
or developed for Company and/or its related entities and that relates to the
business or technology of Company and/or its related entities, including but not
limited to compounds, formulations, strategic plans, methods, products,
procedures, processes, techniques, designs, job organization systems, business
plans and strategies, existing or proposed bids, bidding strategies, technical
developments, existing or proposed research projects, financial or business
projections, investments, marketing plans and strategies, pricing and cost
information, negotiation strategies, sales strategies and plans, training
information and materials, Company employee compensation and other Company
employee information, customer or potential customer lists, customer purchasing
history, information generated for customer engagements, and other similar
confidential and proprietary information. Confidential Information also includes
information received by Company from others which Company has an obligation to
treat as confidential, including information obtained in connection with
customer engagements. Confidential Information shall not include information
that is or becomes available to the public through no wrongful act or omission
of Employee or any other person under a duty of confidentiality to Company.

(b)    Nondisclosure. Employee agrees that for 24 months following the
Separation Date, Employee will not, directly or indirectly, in any capacity, use
or disclose, or cause to be used or disclosed, in any geographic area in which
or to any person or entity to which such use or disclosure could harm the
business interests of Company, any Confidential Information. This provision does
not prohibit Employee’s use of general skills acquired prior to or during
employment by Company, as long as such use does not involve the use or
disclosure of Confidential Information or trade secrets of the Company or any of
its related entities. While complying with this Section 10(b) to the greatest
extent possible, nothing herein prohibits Employee from reporting possible
violations of federal law or regulation to any governmental agency or making
other disclosures under the whistleblower provisions of federal or state law or
regulation. Employee is not required to notify the Company if Employee makes
such reports or disclosures.

11.    Trade Secrets. Notwithstanding the provisions of paragraph 10, the
parties agree that nothing in this Agreement shall be construed to limit or
negate any statutory or common law of torts or trade secrets, where such law
provides Company or any of its related entities with broader protection than
that provided in this Agreement. Employee shall not use or disclose the trade
secrets of Company or any of its related entities as long as they remain trade
secrets.

12.    Specific Performance. Employee acknowledges and agrees that irreparable
injury to Company may result in the event that Employee breaches any covenant in
this Agreement, and that the remedy at law for the breach of any such covenant
will be inadequate. If Employee engages in any act in violation of any provision
of paragraph 10 or 11, Employee agrees that

 

4



--------------------------------------------------------------------------------

Company shall be entitled to seek, in addition to such other remedies and
damages that may be available to it by law or under this Agreement, to
injunctive relief to enforce such provisions without the necessity of posting a
bond and its costs, expenses and attorney fees incurred in enforcing such
provisions.

13.    Mutual Non-Disparagement. Employee agrees to maintain a positive and
constructive attitude and demeanor towards the Company, its directors, officers,
shareholders, employees and agents, and agrees to refrain from making derogatory
comments or statements of a negative nature about the Company, its directors,
officers, shareholders, employees and agents, to anyone, including, but not
limited to, current and former Company customers, employees, suppliers, vendors,
and referral sources. The Company agrees to cause its officers to maintain a
positive and constructive attitude and demeanor towards the Employee and to
refrain from making derogatory comments or statements of a negative nature about
the Employee.

This paragraph does not in any way (a) restrict or impede Employee from
exercising protected rights, including rights under the National Labor Relations
Act (NLRA) or the federal securities laws, including the Dodd-Frank Act, to the
extent that such rights cannot be waived by agreement or from complying with any
applicable law or regulation or a valid order of a court of competent
jurisdiction or an authorized government agency, provided that such compliance
does not exceed that required by the law, regulation, or order, or (b) restrict
or impede the Company’s ability to provide truthful information about the
reasons for Employee’s termination in any legal or administrative proceedings,
in response to inquiries from any state unemployment insurance agency or in any
regulatory filings, including filings with the Securities and Exchange
Commission. The Company may also provide the following information in response
to any request for a reference from any future potential employer of Employee:
Employee’s name, position and dates of employment.

14.    Return of Company Property. Upon Company’s request, Employee agrees that
Employee will return any and all Company records, files, keys, keyless entry
cards, documents, confidential or proprietary information, computer equipment,
CDs, computer software programs, vehicles, credit cards and any other property
owned by or belonging to the Company or any of its related entities in
Employee’s possession or under Employee’s control without any originals or
copies being kept by Employee or conveyed to any other person.

15.    No Representations as Employee. After the Separation Date, Employee
agrees that Employee will not represent herself as being a current employee,
officer, attorney, agent or representative of Company for any purpose.

16.    No Injuries. Employee acknowledges and agrees that Employee has reported
to Company management any and all workplace injuries (if any) sustained by
Employee during Employee’s employment with the Company and that Employee is not
aware of any facts that would give rise to a worker’s compensation claim that
has not already been properly reported.

17.    Binding Agreement. This Agreement shall be binding upon Employee and upon
Employee’s heirs, administrators, representatives, executors, successors and
assigns and shall inure to the benefit of the Releases and to their heirs,
administrators, representatives, executors, successors and assigns. This
Agreement shall be binding upon the Releases and their heirs, administrators,
representatives, executors, successors and assigns and shall inure to the
benefit of Employee and her heirs, administrators, representatives, executors,
successors and assigns.

 

5



--------------------------------------------------------------------------------

18.    Severability. It is understood and agreed that the provisions of this
Agreement shall be deemed severable, and the invalidity or unenforceability of
any one or more of the provisions herein shall not affect the validity and
enforceability of the other provisions herein.

19.    Complete and Exclusive Agreement. The parties understand and agree that
this Agreement is final and binding and constitutes the complete and exclusive
statement of the terms and conditions of settlement, that no representations or
commitments were made by the parties to induce this Agreement other than as
expressly set forth herein and that this Agreement is fully understood by the
parties. This Agreement may not be modified or supplemented except by a
subsequent written agreement signed by the party against whom enforcement is
sought.

20.    Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement. Signatures to this
Agreement transmitted by facsimile, by electronic mail in portable document
format (.pdf) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document will have the same
effect as physical delivery of the paper document bearing the original
signature.

21.    Jurisdiction and Venue. This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida, without regard to
principles of conflicts of law. Any controversy between Company and Employee
arising under or relating to this Agreement shall be determined by a state or
federal court located in Miami Dade County, Florida, and the parties agree not
to present any such controversy to any other court or forum. The parties
expressly consent to the exclusive jurisdiction of a state or federal court
located in Miami Dade County, Florida.

22.    Consideration Period. Employee represents and agrees that Employee has
had the opportunity and time to consult with legal counsel concerning the
provisions of this Agreement, if Employee so chooses and that Employee has been
given an adequate amount of time to consider this Agreement. Employee
acknowledges and agrees that in signing this Agreement, Employee does not rely
and has not relied upon any representation or statement by any of the Releases’
agents, employees, representatives, or attorneys with regard to the subject
matter, basis, or effect of this Agreement.

23.    Company Right to Revoke. The parties understand and agree that the
Company has the right to revoke its offer at any time prior to Employee’s
signing of this Agreement and return of it to the Company, for any reason
including, without limitation, Employee’s making of derogatory comments or
statements of a negative nature about the Company, its directors, officers,
shareholders, employees and agents to anyone, including, but not limited to,
current and former Company customers, employees, suppliers, vendors, and
referral sources.

24.    Code Section 409A. This Agreement is intended to satisfy the requirements
for the deferral of compensation under section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) or an exemption thereunder. All terms used in
this Agreement shall be

 

6



--------------------------------------------------------------------------------

interpreted to the maximum extent possible to satisfy Code section 409A.
Notwithstanding anything herein to the contrary, payments provided under this
Agreement may be made upon a permissible payment event in a manner that complies
with Code section 409A or an applicable exemption. Any right to a series of
installment payments pursuant to this Agreement is to be treated as a right to a
series of separate payments. Any separate payment or benefit under this
Agreement or otherwise that may be excluded from Code section 409A as separation
pay, a short-term deferral or any other applicable exemption or provision of
Code section 409A shall be excluded from Code section 409A to the maximum extent
possible. Notwithstanding anything herein to the contrary, the Company may amend
this Agreement, with the consent of Employee, to add, alter or remove any
provision that the Company deems necessary, appropriate or advisable to comply
with Code section 409A. If there is more than one way to add, alter or remove a
provision to comply with Code section 409A, the Company shall have the
discretion to choose the alternative it believes to be in the best interest of
Employee and the Company.

25.    Acknowledgment. The undersigned parties acknowledge and agree that they
have carefully read the foregoing document, that a copy of the document was
available to them prior to execution, that they understand its contents
including its release of claims, that they have been given the opportunity to
ask any questions concerning the Agreement and its contents, and have signed
this Agreement as their free and voluntary act.

26.    Miscellaneous.

(a)    All provisions in this Agreement, including subparagraphs, are severable,
and the unenforceability of any provision shall not affect the enforceability of
any other provision. The parties agree that each covenant contained in
paragraphs 10 and 11 hereof is separate and independent. If any provision of
this Agreement is held to be unenforceable, then this Agreement will be deemed
amended to the extent necessary to render the otherwise unenforceable provision,
and the rest of the Agreement, valid and enforceable. If a court declines to
amend this Agreement as provided herein, the invalidity or unenforceability of
any provision of this Agreement shall not affect the validity or enforceability
of the remaining provisions, which shall be enforced as if the offending
provision had not been included in this Agreement.

(b)    Company may assign this Agreement to a successor entity without
notification to, or the consent of, Employee. This Agreement shall be binding
upon Employee, and shall inure to the benefit of Company, its successors and
assigns.

(c)    The failure by Company to enforce any right or remedy available to it
under this Agreement shall not be construed to be a waiver of such right or
remedy with respect to any other prior, concurrent or subsequent breach or
failure. No waiver of rights under this Agreement shall be effective unless made
in writing with specific reference to this Agreement.

(d)    Only as to any portion(s) of any prior agreement(s) that concern(s) the
specific subject matter contained in this Agreement, this Agreement supersedes
any prior agreement concerning similar subject matter dated prior to the date of
this Agreement, and by execution of this Agreement, both parties agree that any
such predecessor agreement shall be deemed null and void. Unless contained
herein, no representation, promise or agreement

 

7



--------------------------------------------------------------------------------

concerning the specific subject matter contained in this Agreement shall be
binding on Company. This Agreement may not be modified orally or by conduct. Any
modification of this Agreement must be in a writing that refers to this
Agreement and is signed by both parties.

IN WITNESS WHEREOF, the parties herein executed this Separation Agreement and
General Release as of the date appearing next to their signatures.

 

    VERU INC. Date: January 9, 2018     By:   /s/ Mitchell Steiner      
Mitchell Steiner, MD, FACS       Chief Executive Officer & President

CAUTION: THIS IS A RELEASE. THE COMPANY HEREBY

ADVISES EMPLOYEE TO CONSULT WITH AN ATTORNEY AND READ IT BEFORE

SIGNING.

 

Date: January 8, 2018       /s/ Daniel Haines       Daniel T. Haines

 

8